DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims do not particularly point out and distinctly claim the invention, in that scope of invention has not been sufficiently defined, making the boundaries of the scope of claim language unclear.  See MPEP 2173.  The claims lack sufficient structural and/or functional language required to clearly define the scope of a distinct operable invention.  Some examples of this lack of structural and/or functional language are directed to the following: (claim 1)  in claim 1, line 1, it is suggested that “a latch comprising” be changed to –a latch, the method comprising--, for clarity; (claim 1) in the claim language, it is unclear that the fork bolt and the detent lever are intended to be part of the latch; (claim 1) it is unclear what is meant by “associating” in the context of the claim language; (claim 1) it is unclear what structurally and/or functionally constitutes the override lever in the context of the claim language, and what purpose does it serve; (claim 1) the intended functional and/or structural purpose of “moving the manual release lever… the detent lever” is unclear in the context of the claim language; (claim 1)  ) the intended functional and/or structural purpose of “moving the drive link… to open the latch” is unclear in the context of the claim language; (claim 1) it is unclear what constitutes “to open the latch” in the context of the claim language (an open state of a latch has not been adequately defined in the context of the claim language).
The same or similar 112 issues as above are found throughout the remaining claims, particularly claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lujan et al., US Patent Application Publication 2013/0270840A1.  As in claim 1, Lujan is inherently capable of a method of operating a latch comprising operatively coupling a drive link 40 with a fork bolt 60 and a detent lever 70; associating a manual release lever 56 with an override lever (50, 52); moving the manual release lever in a first direction to engage the detent lever; and moving the drive link out of a path of rotation of the fork bolt to open the latch.  As in claim 2, moving the override lever between a first position and a second position in response to moving the manual release lever in a first direction.  As in claim 4, the override lever is operably coupled to the drive link such that moving the override lever between the first position and the second position applies a force to the drive link to move the drive link out of the path of rotation of the fork bolt.  The following claims are rejected with the same or similar reasoning as above.  As in claim 5, a method of operating a latch comprising mounting a fork bolt and a detent lever to a housing such that the fork bolt and detent cooperate to open and close the latch; mounting a hold open lever 30 such that a distal end of the hold open lever is arranged adjacent a portion of the detent lever; moving the detent lever out of engagement with the fork bolt; and moving the hold open lever to retain the detent lever in a position disengaged with fork bolt such that the fork bolt is rotatable about an axis to an unlatched position.  As in claim 6, as best understood, providing a single input to the latch to move the detent lever out of engagement with the fork bolt.  As in claim 7, as best understood, the fork bolt is movable to the unlatched position in response to the single input. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lujan et al.

Regarding claim 3, the step of moving the manual release lever including
rotating a cam surface of the manual release lever into engagement with a contoured surface of the override lever may not be explicitly provided, mainly because Lujan lacks teaching of a cam surface and a contoured surface, as claimed.  However, it would have been an obvious matter of design choice to modify the art in this way, since it has been held that changes in shape, form, or configuration of components of a device are obvious absent persuasive evidence that the particular shape, form, or configuration would be found significant to a person of ordinary skill in the art.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Such modifications are not critical to the design and would have produced no unexpected results.  Some reason for such change in the shape and form of the manual release and override lever may be for allowing the arrangement moving of the device in a desired manner, such as a manner allowing for smooth transitioning.   In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675